DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 12/21/2020. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendments are sufficient to overcome all prior objections and rejections. New grounds necessitated by amendment respectfully follow. 

Claim Objections
	Claim 7 is respectfully objected to because the phrase "with the a software application" at the end of the claim appears to be a typo of "with 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, & 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,666,955 A2 (Bentec). A copy of this reference with a machine .
Independent claim 1: Bentec teaches a tool joint assist system (¶ 1) comprising:
one or more iron roughnecks ("tong system 44" - figs 6 & 7, ¶ 54; also translated as "pliers system 44" in ¶ 59) configured to make up and to break out tubular joints (system is for both connection and disconnection: ¶ 15);
one or more programmable logic controllers (PLC) ("In order to implement automatic movements or movement processes following the automatic determination of a position of the connection point 14, an automation device in the form of or in the form of a programmable logic controller can be considered." - ¶ 63), wherein each PLC of the one or more PLCs is configured to control a respective iron roughneck of the one or more iron roughnecks ("implement automatic movements…" ibid; "The positioning of the pliers system 44 and / or its activation can take place automatically on the basis of a confirmation that the line cursor 30 has been brought into alignment with the representation of the connection point 14" - ¶ 59);
one or more cameras associated with the one or more iron roughnecks ("camera 20" - fig 1; "a stationary camera fixed with regard to its orientation is used to record a section of the drill string and an image recorded by the camera of the drill string is displayed on a screen" - ¶ 13), wherein at least a first camera of the one or more cameras is associated with a first iron roughneck of the one or more iron roughnecks (they are clearly "associated" as being part of the same system; ¶ 63); 
a computer ("control unit 32 with a microprocessor 34 or the like and a memory 36 is provided to display a movement of the line cursor 30" via "computer program 38 which can be executed by the microprocessor 34 [when] loaded into the memory 36"- ¶ 39) configured to analyze an image received from the first camera of the one or more cameras to calculate a stick-up height between a first end portion of a first tubular joint of the tubular joints and a reference point ("The vertical position of the line cursor 30 thus indicates a dimension for the third spatial coordinate, that is to say a dimension for a height above a floor or work surface level, also referred to as a drill floor." - ¶ 47 & fig 2. See also ¶s 37-43), the computer comprising a processor ("microprocessor 34") and a memory ("memory 36");
one or more monitors ("screen 26" - fig 2 & ¶ 37) configured to display the image received from the first camera ("An image 28 recorded by the camera 20 is displayed on the screen 26" - ¶ 37); and
one or more user-input devices ("trackball or another suitable operating element 24" - ¶ 38), wherein the programmable logic controllers, the one or more cameras, the one or more monitors, the one or more user-input devices, and the computer are connected by a network (they communicate & operate together by conventional computer networking protocols).
	Dependent claims 4 & 5: Bentec further discloses
Claim 4: the one or more user-input devices is selected from the group consisting of a keyboard, a joystick, a mouse, a trackball, a touchscreen, and a touchpad ("trackball or another suitable operating element 24" - ¶ 38).

Claim 5: the image comprises a two-dimensional image ("An image 28 recorded by the camera 20 is displayed on the screen 26" - ¶ 37).

	Independent claim 6: Bentec discloses a positioning method (¶ 1) comprising:
	capturing, using a camera ("camera 20"), a two-dimensional image ("An image 28 recorded by the camera 20 is displayed on the screen 26" - ¶ 37) of a first object (10 and/or sub-elements 14 & 16 - fig 1) to be manipulated by a second object ("tong system 44" - figs 6 & 7, ¶ 54; also translated as "pliers system 44" in ¶ 59);
	displaying the captured two-dimensional image of the first object (fig 2) combined with an aiming line overlay ("A vertical position of a line cursor 30 in image 28 can be influenced by actuating the trackball or another suitable operating element 24" - ¶ 38);
	adjusting a location of the aiming line overlay relative to the first object in the captured two-dimensional image according to user input (ibid) and without moving the camera (ibid & "a stationary camera fixed with regard to its orientation is used to record a section of the drill string and an image recorded by the camera of the drill string is displayed on a screen" - ¶ 13);
	calculating a parameter of the first object from the adjusted location of the aiming line overlay ("The vertical position of the line cursor 30 thus indicates a dimension for the third spatial coordinate, that is to say a dimension for a height above a floor or work surface level, also referred to as a drill floor." - ¶ 47 & fig 2. See also ¶s 37-43);
(the "control system" can be drawn to any of: the "control unit 32" or the sub-elements therein - ¶ 39 - the "programmable logic controller" - ¶ 63 - or the specific cylinders / movement mechanisms that move the tongs - ¶ 55); and
	setting a position of the second object by the control system based on the parameter of the first object ("The handling device is positioned on the basis of the previously recorded position of the line cursor 30, in particular on the basis of the height h determined from its position and the correlation table 42." - ¶ 56).

	Dependent claims 8-10, & 15-22: Bentec further discloses
Claim 8: the control system comprises a programmable logic controller ("programmable logic controller" - ¶ 63).

Claim 9: the first object is a tubular ("for connecting and disconnecting rod elements of a drill string and / or a so-called casing string with tubes called casings for lining the borehole" - ¶ 3. Drill strings, as a term-of-art, are conventionally tubes, as is well understood), and the second object in an iron roughneck ("tong system 44" - figs 6 & 7, ¶ 54; also translated as "pliers system 44" in ¶ 59. The examiner does not give the phrase "iron roughneck" any distinguishing patentable weight over a generic pipe tong / wrench / pliers system. Rather the differences appear to be that of nomenclature, not structure or function).

Claim 10: calibrating using a calibration image prior to calculating the parameter ("All that is necessary for calibration is to determine the distance between the location where the camera is attached and the drill string." - ¶ 22; "a correlation table [can] be stored in the context of a calibration which height on the drill string is recorded, for example, by the bottom and top lines of the image" - ¶ 23; "The real drill string 10 and the part that can be recorded within the detection area 22 of the camera 20 can be measured as part of a calibration process." - ¶ 48).

Claim 15: confirming the location of the aiming line overlay according to an additional user input ("As soon as the positioning of the line cursor 30 is completed… the operator can confirm the current position of the line cursor 30. For this purpose, the operating element 24 comprises, for example, a corresponding button or the like" - ¶ 45) prior to calculating the parameter of the first object form the adjusted location of the aiming line overlay ("After the position of the line cursor 30 has been recorded, the data obtained can be converted into movement data for a handling device. As a result of such a conversion, coordinates for positioning the handling device come into consideration" - ¶ 46).

Claim 16: confirming the location of the aiming line overlay according to additional user input is performed by providing the additional user input using one or more user-input devices selected from the group consisting of a keyboard, joystick, a mouse, a trackball (¶s 24 & 45), a touchscreen, and a touchpad.

Claim 17: the one or more cameras are mounted in respective fixed positions ("a stationary camera fixed with regard to its orientation is used to record a section of the drill string and an image recorded by the camera of the drill string is displayed on a screen" - ¶ 13) at a wellsite (¶ 2).

Claim 18: the computer ("control unit 32") is configured to perform a calibration ("All that is necessary for calibration is to determine the distance between the location where the camera is attached and the drill string." - ¶ 22; "a correlation table [can] be stored in the context of a calibration which height on the drill string is recorded, for example, by the bottom and top lines of the image" - ¶ 23; "The real drill string 10 and the part that can be recorded within the detection area 22 of the camera 20 can be measured as part of a calibration process." - ¶ 48) to generate calibration data (ibid) for a first camera of the one or more cameras ("camera 20") while the first camera is mounted in its respective fixed position at the wellsite (¶ 22; the calibration is only useful if done at the camera's fixed position), and the computer is configured to use the calibration data for the first camera to analyze the image received from the first camera while the first camera is mounted in its respective fixed position at the wellsite (¶s 23, 47, 49, & 50) to calculate a stick-up height between the first end portion of the first tubular joint of the tubular joints and the reference point (¶ 47).

Claim 19: the reference point comprises a rig floor ("a drill floor" - ¶ 47).

Claim 20: the camera is mounted in a fixed position at a wellsite to provide a consistent field of view ("a stationary camera fixed with regard to its orientation is used to record a section of the drill string and an image recorded by the camera of the drill string is displayed on a screen" - ¶ 13).

Claim 21: performing a calibration (¶s 22, 23, & 48 as described for claim 18 above) to generate calibration data (ibid) for the camera while the camera is mounted in the fixed position at the wellsite (¶ 22; the calibration is only useful if done at the camera's fixed position);
	wherein capture the two-dimensional image comprises capturing, using the camera while the camera is mounted in the fixed position at the wellsite, the two-dimensional image of the first object to be manipulated by the second object (figs 2-4);
	wherein adjusting the location of the aiming line overlay comprises adjusting the location of the aiming line overlay relative to the first object in the captured two-dimensional image according to user input ("A vertical position of a line cursor 30 in the image 28 can be influenced by actuating the trackball or another suitable operating element 24. The changeability of the vertical position of the line cursor 30 is illustrated by the two block arrows, which are not themselves part of the image 28 displayed on the screen 26." - ¶ 38) and without moving the camera from the fixed position at the wellsite ("a stationary camera fixed with regard to its orientation is used to record a section of the drill string and an image recorded by the camera of the drill string is displayed on a screen" - ¶ 13);
(¶ 47).

Claim 22: adjusting the location of the aiming line overlay places the aiming line overlay over a joint of the first object ("connection point 14"), and the parameter is a stick-up height between the joint of the first object and a reference point (¶ 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2,666,955 (Bentec) in view of US 6,629,572 (Womer).
Claim 3: Bentec discloses all the limitations of the parent claim but does not expressly disclose those of the present. However Womer discloses an integrated control and information system (title) for use in oilfield operations (abstract), including making/breaking tubing joints (last full ¶ of col 6 & ¶ bridging cols 6 & 7) that uses a touchscreen for display and input (col 3:47 - col 4:3 & figs 2-3).
Therefore it would have been obvious to one of ordinary skill in the art to use a touchscreen interface as taught by Womer in the system taught by Bentec. Such .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2,666,955 (Bentec) in view of US 2013/0008644 (Huseman).
	Claim 7: Bentec discloses all the limitations of the parent claim, and further discloses setting the control system to automatic sequence ("The positioning of the pliers system 44 and / or its activation can take place automatically…" - ¶ 59).
	While Bentec discloses that the camera captures a two-dimensional image of the object (¶ 19), Bentec is silent as to where the command for this capturing comes from. The examiner notes the broad interpretation afforded to the claimed "control system" in claim 6 above, as well as that Bentec discloses both the use of a conventional computer with a microprocessor & memory (¶ 39) as well as PLC (¶ 63) working together. The examiner also notes that a PLC is, itself, a computer with software, that is well understood to have wide industrial applicability for controlling operations of any kind of equipment. In other words, Bentec already teaches a plurality of computer systems networked together to exchange data and commands between them. This is largely the same as the present case (see fig 7 of the present case), and is conventional industrial computer control in both situations as currently broadly recited in the claim.
	The examiner notes this in detail due to the "sending a command from the control system to a computer" wording of claim 7. The interaction of multiple computers via commands between them is known, as clearly shown by Bentec, in addition to being well (¶s 51 & 63).
	Huseman supports this broad interpretation of conventional computer networking (¶ 23: "The term, "computer" refers to any electronic controller or collection of controllers comprising one or more circuits. Examples of computer 38 include, but are not limited to, a microprocessor-based electric circuit, a programmable logic controller (PLC), a programmable circuit, a non-programmable circuit, a desktop computer, laptop computer, personal computer, industrial computer, microcomputer, IC based electric circuit (electric circuit with an integrated circuit chip), Internet/web based software, and various combinations thereof").
	The examiner holds that it would have been obvious to one of ordinary skill in the art at the time of filing to use a plurality of computer controllers as taught by Huseman to implement the schematically shown "control unit 32" taught by Bentec. This would result in both "a control system" and "a computer" as recited in claim 7. There is inherency to the "command to instruct the capturing of the two-dimensional image of the first object" as Bentec expressly teaches this (¶ 19). The difference is that the claim recites this being between two computers. Huseman teaches that it is know to use combinations of electronic controllers, (commonly referred to as "computers" in modern parlance) and .

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,666,955 (Bentec) in view of US 2008/0282847 (Halse).
Claim 11: Bentec discloses all the limitations of the parent claim and further discloses a camera connected to a display, in a generic sense, as well as capturing one image from that camera (¶ 19). Bentec does not expressly disclose streaming a plurality of images from the camera (i.e. video) and capturing one image from that stream.
However Halse discloses a power tong positioning method that streams a plurality of images from a camera ("camera 16… which is linked to a display 18" - abstract; plurality of images seen in the transition between figs 1-3) and captures one image from that stream (fig 2 and the image shown on display 18) for use in aligning the tongs to the pipe joint (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the stream and capture method taught by Halse in the method taught by Bentec. First, the examiner notes the self-evident high level of obviousness between single-image "snap shot" and streaming video, in both a general sense of modern "camera" usage, and in this specific application (shown by both Bentec & Halse). Bentec already teaches capturing and using one specific image for the alignment (¶ 19) and the use of video to generate that image is a trivial technological update that is known as shown by Halse. Further, the use of streaming video as taught by Halse would provide 
The examiner does not view the different movements between Halse (camera moved to align a target) & Bentec (target moved on a computer) as germane to the obviousness of this modification, especially in light of the motivation discussed in the above paragraph. These are clearly related / analogous inventions with a straightforward technological modification to achieve predictable results. "If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007).

Claim 12: As discussed in the prior action, Halse does not expressly disclose that the feed from "camera 16" is a "video stream". However the feed is described as being continuous: "A camera which may be displaced in parallel with the pipe, and which is linked to a display, is displaced until the image of the pipe joint coincides with a  marker" - ¶ 1. In other words, the display 18 shows the images captured by camera 16 as the joint is moved into frame. This is commensurate with a "video stream". 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2,666,955 (Bentec).
	Claim 13: Bentec discloses all the limitations of the parent claim and further teaches that the first object comprises a tubular pipe section ("for connecting and disconnecting rod elements of a drill string and / or a so-called casing string with tubes called casings for lining the borehole" - ¶ 3. Drill strings, as a term-of-art, are conventionally tubes, as is well understood) that is one of a plurality of tubular pipe sections that are configured to couple to another to form a drill string (ibid).
	Bentec also discloses that the image capturing system can be used to connect two joints of drill pipe "when the top segment of the drill string approaches the drill floor" (¶ 15). While Bentec does not explicitly state the "top segment of the drill string" is the only one of the plurality of tubular pipe sections that is included in the two-dimensional image, Bentec does disclose that the two-dimensional image is captured before the "new rod element" is positioned "into the vicinity of the drill string or in contact with the drill string" (ibid). Bentec also expressly states that "this final vertical movement" is done prior to image capture ("[T]his final vertical movement can be automated if the vertical position of the top of the drill string is known. The vertical position of the upper end of the drill string can be marked just like a connection point between two rod elements in an image recorded of the respective section of the drill string. The vertical position of the upper end of the drill string can then be converted into movement data for a drilling device of the type mentioned above." - ¶ 15). Additionally, Bentec states that this image capture is done before the movement which is "done at a sufficient distance from the top of the drill string at high speed, which is then reduced near the top of the drill string for precise positioning (creep speed)" (ibid). Finally, Bentec teaches that "the entire recorded image" is not shown on the screen, "but rather only a section" (¶ 21).
	In other words, Bentec is clear suggestive to the reader that the image capturing is done close up on the measurement point (the top of the "upper end of the drill string"), and that the movement of the to-be-connected joint is done (A) after the image capturing, (all ¶ 15). In addition to these disclosures, Bentec teaches cropping the image (i.e. reducing what is shown) to provide maximum resolution on the measurement point of-interests (¶ 21).
	In light of these above teachings, THE EXAMINER TAKES OFFICIAL NOTICE that it would have been obvious to one of ordinary skill in the art to, when connecting two joints of drill pipe as taught by Bentec, to capture the image with only the uppermost joint of drill pipe in the picture. In addition to the above motivation, this image should be an un-obstructed as possible so as to provide the greatest accuracy as possible (¶ 21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676